Name: Council Decision (EU) 2019/852 of 21 May 2019 determining the composition of the Committee of the Regions
 Type: Decision
 Subject Matter: economic geography;  EU institutions and European civil service
 Date Published: 2019-05-27

 27.5.2019 EN Official Journal of the European Union L 139/13 COUNCIL DECISION (EU) 2019/852 of 21 May 2019 determining the composition of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 300 of the Treaty sets out the rules for the composition of the Committee of the Regions. (2) Council Decision 2014/930/EU (1) adapted the composition of the Committee of the Regions following the accession of Croatia. The number of members for each of Estonia, Cyprus and Luxembourg was reduced by one in order to address the discrepancy between the maximum number of members of the Committee of the Regions set out in the first paragraph of Article 305 of the Treaty and the number of members of the Committee of the Regions following the accession of Croatia. (3) The preamble to Decision 2014/930/EU states that that Decision is to be revised in time for the mandate of the Committee of the Regions starting in 2020. (4) On 3 July 2018, the Committee of the Regions adopted recommendations to the Commission and to the Council on its future composition. (5) The current balance in the composition of the Committee of the Regions should as far as possible be maintained as it is the result of successive Intergovernmental Conferences. (6) The withdrawal of the United Kingdom from the Union would result in 24 vacant seats in the Committee of the Regions. Therefore, the balance in the allocation of seats that existed before the adoption of Decision 2014/930/EU should be restored, HAS ADOPTED THIS DECISION: Article 1 1. The number of members of the Committee of the Regions shall be as follows: Belgium 12 Bulgaria 12 Czechia 12 Denmark 9 Germany 24 Estonia 7 Ireland 9 Greece 12 Spain 21 France 24 Croatia 9 Italy 24 Cyprus 6 Latvia 7 Lithuania 9 Luxembourg 6 Hungary 12 Malta 5 Netherlands 12 Austria 12 Poland 21 Portugal 12 Romania 15 Slovenia 7 Slovakia 9 Finland 9 Sweden 12. 2. In the event that the United Kingdom is still a Member State of the Union at the date of the application of this Decision, the number of members of the Committee of the Regions shall be that provided for in Article 1 of Decision 2014/930/EU until the withdrawal of the United Kingdom from the Union becomes legally effective. From the date that the United Kingdom's withdrawal from the Union becomes legally effective, the number of members of the Committee of the Regions shall be that provided for in paragraph 1 of this Article. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 26 January 2020. Done at Brussels, 21 May 2019. For the Council The President G. CIAMBA (1) Council Decision 2014/930/EU of 16 December 2014 determining the composition of the Committee of the Regions (OJ L 365, 19.12.2014, p. 143).